Title: To Benjamin Franklin from David Hartley, 11 May 1779
From: Hartley, David
To: Franklin, Benjamin


My Dear Friend
Golden Square May 11 1779
Yours of May 4th. recd this moment. I cannot see the Commissioners of Sick & Hurt before tonights Mail, but I can equally give you an answr relating to the Prisoners because it was not longer ago than last night that one of the Commissioners calld upon me, in part to hear what was become of the Cartel Ship and anxious to proceed with the Exchange therefore without doubt you may proceed accordingly. The Commissioner, Mr Bell, who is a very well disposd person to forward the Exchange, suggested to me, to renew the application for the Exchange at Morlaix as much more expeditious. Your answer shall be immediately conveyd to the board of Sick & Hurt. If Morlaix should be chosen, I suppose a new passport would be necessary— Querry will a new passport be necessary if the second Exche. should be still at the same port as the first? I must conclude, not having this day a moment to spare. You will hear from me soon— On Nesbit fifteen Guineas, but never paid— On Vaughan twenty Guineas, wch I consider not as publick prisoners money, but private upon Your own Acct: therefore remains in my hand— All the other prisoners money has been expended a long while ago. I am Yrs &c. &c
D.H—
Compliments from another quarter
 
Notation: D.H. May 10. 1779.
